United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40351
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MACSIMIANO RIOS,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:03-CR-250-2
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Macsimiano Rios (“Rios”) appeals his guilty-plea conviction

and sentence for aiding and abetting in the possession with

intent to distribute nine kilograms of cocaine.   He argues that

21 U.S.C. § 841(a) and (b) are unconstitutional in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Rios raises an

issue that he concedes is foreclosed but seeks to preserve for

further review.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40351
                               -2-

     This argument is foreclosed by our decision in United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).   Accordingly,

Rios’s conviction and sentence are AFFIRMED.